          Case 1:20-cv-00261-RP Document 24 Filed 12/02/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

NELSON SHIRLEY,                                   §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §                   1:20-CV-261-RP
                                                  §
FMC TECHNOLOGIES, INC.,                           §
TECHNIP FMC PLC, and                              §
TECHNIPFMC US HOLDINGS, INC.,                     §
                                                  §
               Defendants.                        §

                                              ORDER

       Before the Court is the report and recommendation of United States Magistrate Judge Susan

Hightower concerning Plaintiff Nelson Shirley’s (“Shirley”) Application to Confirm Arbitration

Award, (Dkt. 1), and Defendants FMC Technologies, Inc., Technip FMC PLC, and TechnipFMC

US Holdings’ (“FMC”) Motion to Vacate Arbitration Award, (Dkt. 7). (R. & R., Dkt. 19). In her

report and recommendation, Judge Hightower recommends that the Court deny FMC’s Motion to

Vacate Arbitration Award, (Dkt. 7), grant Shirley’s Application to Confirm the Final Arbitration

Award, (Dkt. 1), and enter judgment consistent with the Final Arbitration Award. (R. & R., Dkt. 19,

at 11). FMC timely filed objections to the report and recommendation. (Objs., Dkt. 20).

       A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.

§ 636(b)(1)(C). Because FMC timely objected to each portion of the report and recommendation,

the Court reviews the report and recommendation de novo. Having done so, the Court overrules

FMC’s objections and adopts the report and recommendation as its own order.
          Case 1:20-cv-00261-RP Document 24 Filed 12/02/20 Page 2 of 2



       Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Susan Hightower, (Dkt. 19), is ADOPTED.

       Accordingly, IT IS ORDERED that Shirley’s Application to Confirm the Final Arbitration

Award, (Dkt. 1), is GRANTED, and FMC’s Motion to Vacate Arbitration Award, (Dkt. 7), is

DENIED.

       The Court will enter final judgment under separate order.

       SIGNED on December 2, 2020.




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
